                                                                           CLERK'S OFFICE U.S.DIST.K URT
                                                                                  ATRGANOKE,VA
                                                                                       FILED

                          IN TIIE IJM TED STATESDISTRICT COURT                     22T 32 2212
                        FOR TH E W ESTERN DISTRICT OF VG GINIA
                                   ROANOU DIW SION                              Bt;        'McuE
                                                                                             R

    PV ER A.ROITVTREE,                          CivilAcdon No.7:1&.
                                                                  cv-:0447
          PIA KF,
                                                M EM O R AN DIJM O PIM ON
    V.
                                                By: Glen E.Conm d
    ERIC ALDRm GE,etaIy                         SezdorUkited Sh tesDistrictJudge
          Defendantts),


          Plainffl-,proceedlngproK,SIH acivilrightscomplalnt,pursllnntto42U.S.C.91983.
    By Orderentered Septemb>r28,2018,thecourtdirected plainx to submitwilhl
                                                                          'n20 days9om

    tbe dateoftheOrdertheconsentto withholding offeesform in ordertocompletetheapplication

    toproceedin formnpauperis.Plainuffwu advised tbatafailureto comply wouldresultin

    diszo salofthisacuonwithoutprejudke.
          M orethsn 20 dayshaveelapsed,andplalntis basfailed to com ply witht:edescribed

.
    conditions.Accordingly,thecourt(IbmlKsestbeacionwiioutprejudceandstrikesthecase
     .                                             '



    9om theacdvedocketofthecourt- Plaine m ay reslethe clnlmqin aseparateacion once

    plslntlf isprepa dto comply withthenoted conditions.

          TheClerk isdirectedto send acopy ofY sM emorandum OpM on and accompanying

    œ dertoplnlntiflr

          ENTER:ThisA # uay o'focober, 2c18.
                                                                 N       -- -
                                                   SeniorUnitedStatesDisM ctJudge
